     Case 2:20-cv-01003-KJM-KJN Document 22 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JIMMIE STEPHEN,                                   No. 2:20-cv-1003 KJM KJN P
12                       Petitioner,
13           v.                                         ORDER
14    WARDEN G. MATTESON,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 28, 2020, and December 16, 2020, the magistrate judge filed findings and

21   recommendations, which were served on all parties and which contained notice to all parties that

22   any objections to the findings and recommendations were to be filed within thirty days. Both

23   parties filed objections to the October 28, 2020 findings and recommendations. ECF Nos. 16, 17.

24   Defendant’s objections essentially recite arguments from their motion to dismiss. See Mot. at 2–

25   4, ECF No. 10. Petitioner also filed objections to the December 16, 2020 findings and

26   recommendations. ECF No. 20.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

28   court has conducted a de novo review of this case. Having reviewed the file, the court finds the
                                                        1
     Case 2:20-cv-01003-KJM-KJN Document 22 Filed 03/31/21 Page 2 of 2


 1   findings and recommendations to be supported by the record and by the proper analysis.
 2          Accordingly, IT IS HEREBY ORDERED that:
 3          1. The findings and recommendations filed December 16, 2020, are adopted in full;
 4          2. Petitioner’s motion to amend the petition (ECF No. 18) is denied, and the proposed
 5   amended petition (ECF No. 18) is dismissed;
 6          3. The findings and recommendations filed October 28, 2020, are adopted in full;
 7          4. Respondent’s motion to dismiss (ECF No. 10) is denied;
 8          5. Respondent is directed to file an answer within thirty days;
 9          6. This matter is referred back to the assigned magistrate judge for all further pretrial
10   proceedings; and
11          7. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
12   § 2253.
13   DATED: March 31, 2021.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
